Citation Nr: 1813973	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits (VA death benefits).

2.  Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1968.  The Veteran died in May 2012.  The appellant asserts that she is the surviving spouse of a veteran (the Veteran).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2013 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to provide the appellant with a Statement of the Case in regards to the issue of entitlement to an apportionment of the Veteran's VA disability compensation benefits, and to schedule the appellant for a Board hearing.  In March 2016, the appellant submitted a timely Substantive Appeal to the March 2016 Statement of the Case regarding the issue of entitlement to an apportionment of the Veteran's VA disability compensation benefits.  In October 2017, the appellant testified before the undersigned Veterans Law Judge in a Video conference Board hearing.  A copy of the hearing transcript is associated with the electronic file located in the Veterans Benefits Management System (VBMS).  As such, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).


FINDINGS OF FACT

1.  A marriage certificate shows that the appellant and the Veteran were married in September 1989, and there is no evidence of divorce from the appellant. 

2.  The appellant did not live with the Veteran continuously from the date of their marriage (September 1989) to the date of his death (May 2012); from 2004 to 2010, the appellant was incarcerated and the appellant was not without fault at the time of the separation, and the separation was not due to misconduct of, or procured by, the Veteran.

3.  The Veteran reasonably discharged his responsibility for the support of the appellant.

3.  Hardship is not shown to exist for the purpose of a special apportionment of the Veteran's VA compensation benefits.



CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefit purposes are not met.  38 U.S.C. § 101(3) (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2017).

2.  The criteria for an apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C. §§ 101, 5307 (West 2012); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Recognition as the Veteran's Surviving Spouse

The appellant contends that she should be recognized as the surviving spouse of the Veteran in order to receive VA death benefits.  She maintains that, at the time of the Veteran's death, she was his lawful spouse. 

To be recognized as the veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried.  38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b)(1). 

"Spouse" means a person of the opposite sex whose "marriage" to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j) (2017). 

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53.

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

The relevant facts in this case are not in dispute.  The appellant and the Veteran were married in September 1989.  As conceded and repeatedly stated by the appellant, she was incarcerated from 2004 to 2010.  She filed an application for VA death benefits - Dependency and Indemnity Compensation and Death Pension - in June 2012.  In the claim, the appellant indicated that she did not live continuously with the Veteran from the date of marriage to date of death because she was "separated due to prison 2004."  Again, the appellant testified in the October 2017 Videoconference Board hearing that she was incarcerated (i.e., she did not live continuously with the Veteran) from 2004 to 2010.  See Hearing Transcript at 6-7.

The electronic file also includes the Veteran's death certificate, which shows that he died in May 2012.  On the death certificate, the Veteran's marital status was noted as "divorced."  In this regard, the original copy of the Veteran's death certificate is not of record and the death certificate copy appears to have been altered with an attempt to erase the Veteran's marital status; however, the appellant explained during the October 2017 Videoconference Board hearing that the marital status on the Veteran's death certificate is listed as "divorced" as reported by the Veteran's durable power of attorney, J.W.  See Hearing Transcript at 10.  Regardless, the electronic file contains no legal or official documentation relating to the Veteran's divorce from the appellant to whom he was married.  

Title 38, U.S.C. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Pursuant to the first part of the test of § 101(3) and § 3.50(b)(1), the surviving spouse is deemed to have continuously cohabited with the veteran if the separation was not due to the fault of the surviving spouse at the time of the separation. 

The evidence of fault on the part of the surviving spouse at the time of separation consists of the appellant's consistent statements that she was incarcerated from 2004 to 2010.  These statements are accepted in the absence of contradictory information. 

As for the second part of the test, there is no evidence that the separation was due to the misconduct of, or procured by, the Veteran.  Regardless of whether or not the appellant's marriage to the Veteran is deemed valid for VA purposes (i.e., the appellant and Veteran were not divorced at the time of his death in May 2012), the evidence clearly shows that the appellant did not live with the Veteran continuously from the date of marriage (September 1989) to the date of the Veteran's death (May 2012) due to the appellant's fault at the time of the separation (i.e., she was incarcerated from 2004 to 2010), and the separation was not due to the misconduct of, or procured by, the Veteran.  Gregory v. Brown, 5 Vet. App. 108 (1993).  In short, the appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of VA death benefits.  38 C.F.R. § 3.50.

Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2017).  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id.  

The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances - such as an inability to pay for essentials such as food, clothing, shelter or medical expenses - exist, which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C. § 5307(a)(2) (West 2012); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

As discussed above, the appellant contends that she and the Veteran were legally married from September 1989 to his death in May 2012, but that she had not lived with the Veteran from 2004 until his death (partially due to the appellant's incarceration from 2004 to 2010).  Thus, this case appears to be precisely within the purview of 38 C.F.R. § 3.450, which allows general apportionments of a veteran's VA benefits when the veteran is not living with the spouse.  Here, the Board finds that the weight of the evidence is against an apportionment of the Veteran's VA compensation benefits.  

With respect to a "general" apportionment, the Board finds that the Veteran reasonably discharged his responsibility for the appellant's support.  While the record is unclear as to the date the appellant began receiving Social Security Administration (SSA) benefits, the appellant clearly testified that she receives an apportionment of the Veteran's SSA benefits.  See Hearing Transcript at 9.  As such, the preponderance of the evidence demonstrates that the Veteran had reasonably discharged his responsibility to his spouse's support, and therefore, no award pursuant to a "general" apportionment is warranted.  38 C.F.R. § 3.450(a)(1)(ii).

With respect to a "special" apportionment, the Board finds that the evidence does not show that hardship existed for the appellant, and no special circumstances existed, which would have warranted an apportionment.  Specifically, the record reflects as the appellant has repeatedly stated, that she was incarcerated from 2004 to 2010.  During this period of incarceration, the essentials of living, such as food, clothing, shelter, and medical expenses were provided by the correctional institution.  In November 2010, the appellant submitted a VA Form 21-0788 in which she reported a monthly income or benefits of $1,659 and monthly expenses of $750.  Her net income after expenses was $909.  Here, the Board emphasizes that the preponderance of the evidence does not show that special circumstances existed, particularly, an inability to pay for essentials, to warrant a special apportionment.  Indeed, the appellant indicated in the November 2010 submission that she was able to pay for expenses with her income with a significant excess after expenses.

The Board notes that the pertinent law and regulations provide that a special apportionment is based upon the facts of each individual case, and a consideration as to whether hardship is shown and whether there would be undue hardship for the other parties of interest.  In this case, the Board finds that the evidence is against a finding of hardship for the appellant in light of the facts of her individual case.  In the absence of hardship and in consideration of the other reported resources for the appellant (to include VA benefits and SSA benefits), a "special" apportionment is not warranted.  38 C.F.R. § 3.451.

As the appellant does not meet the financial criteria for a special apportionment, the Board need not discuss whether any apportionment would have caused an undue hardship on the Veteran.  In short, the criteria for the assignment of an apportioned share of the Veteran's VA disability benefits under 38 C.F.R. §§ 3.340 and 3.451 ("general" or "special" apportionment) are not shown to have been met, and the appeal must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to recognition as the surviving spouse of a veteran, for the purpose of entitlement to DIC, death pension, and accrued benefits is denied.

An apportionment of the Veteran's VA disability compensation benefits is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


